DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the Applicant’s argument received on 1/19/2021, in response to the Non-Final office mailed on 5/12/2020. The rejection is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3– 13 and 18 – 23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dawes et al. (US 2016/0115070 A1).                                                                                                                                                              
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-13, 18 – 23, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2016/0115070 A1).
For claim 1, 3-8, and 49, Dawes et al. teach a method of forming optical quality glass (see abstract), the method comprising: contacting silica soot particles with a basic 
Applicant’s instant specification publication [0022] stats that the pH of the silica soot particles, either base-treated or not may be determined by forming an aqueous dispersion of silica soot particles in water. Contacting silica soot particles with basic additive increases pH of capillary water associated with the silica soot particles. A basic additive is used to provide pH greater than 7 in aqueous solution ([0022]). Furthermore, [0023]-[0024] recites basic additive maybe ionic compound such as an ammonium salt, a sodium salt, or a potassium salt. Furthermore, [0026] recites adding basic additive to the silica soot particles in concentration between 1ppm and about 2500 ppm, or between about 10 ppm an d about 2000 ppm…etc and adding the basic additive to silica particles in different form (gas, basic solution). 
Similarly,  Dawes et al further teach wherein contacting silica soot particles with a basic additive [including…very exact same as the applicant’s spec; such as ionic salt ammonium salt, ammonium chloride, ammonium bromide, ammonium carbonate, ammonium bicarbonate…[0017] and comprises adding between i) about 1 ppm and about 2500 ppm of the basic additive to the silica soot particles or ii) about 10 ppm and about 2000 ppm of the basic additive to the silica soot particles or iii)  about 50 ppm and about 1500 ppm of the basic additive to the silica soot particles;  or IV) about 100 ppm and about 1000 ppm of the basic additive to the silica soot particles (see [0019]). It is noted that due to addition of basic additive to silica soot at the similar range concentration and type of material, it is evident that such addition of basic additive to silica soot particles, would inherently increases the pH to the claimed ratio (between 7 – concentration of basic additive (which changes the pH) to the silica soot particles, to produce desired strength in the soot compact, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). Additionally, as per claim [49],  Dawes et al teaches that soot compact strength maybe improved by increasing the water content in silica soot sample ([0005]), thus optimizing the amount of water to very small range as claimed would have been obvious in view of Dawes et al as it provides necessary teaches the effect of adding water (see [0020]-[0022], [0029]-0044]).
As for claims 9 – 11, it is noted that since Dawes et al. further teach all the claim process step and concentration of basic additive added to the silica soot particles ([0015]-[0020]) as also discussed above, thus it would result in having the claim density of the silica soot compact is less than about (i) 1.00 g/cm3 or (ii) 0. 40 g/cm3 and about 0.90 g/cm3. (ii)  0.60 g/cm3 and about 0.85 g/cm3.
As for claims 12 – 13, Dawes et al. further teach wherein the basic additive is ammonium salt ([0017]); selected from group consisting of ammonium carbonate and ammonium bicarbonate ([0017]).
As for claims 18 - 19, Dawes et al. further teach wherein contacting the silica soot particles with a basic additive comprises contacting the silica soot particles with a basic additive in the absence of a solvent ([0020]-[0022]); wherein contacting the silica soot particles with a basic additive in the absence of a solvent further comprises heating the silica soot particles and the basic additive ([0020]-[0022]).

As for claim 21, Dawes et al. further teach wherein removing the basic additive comprises heating the silica soot compact (see [0024] and claim 17).
As for claims 22-23, Dawes et al. further teach wherein heating the silica soot compact comprises heating to a temperature above about 200°C at a rate of less than about 10°C per minute (see [0024] and claim 18); wherein heating the silica soot compact comprises heating to a temperature above about 200°C at a rate of about 1°C per minute to about 5°C per minute (see [0024] and claim 19).
Claims 14-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2016/0115070 A1) in view of Schwertfeger et al. (US 6,699,808 B1).
For claims 14-15, Dawes et al. teach all the limitations to the claim invention as discussed above, however, fails to teach wherein the basic additive is a sodium salt selected from the group consisting of sodium carbonate, sodium bicarbonate, sodium hydroxide; wherein the basic additive is potassium hydroxide.
In the same field of endeavor, pertaining to Silicon dioxide and process of preparation, Schwertfeger et al. teach wherein the basic additive is a sodium salt selected from the group consisting of sodium carbonate, sodium bicarbonate, sodium hydroxide; wherein the basic additive is potassium hydroxide (see col 6 lines 1-20), for the benefit of forming as preform for further producing glass fiber or optical fibers having desired properties (see col 1 lines 4 – 30).

As for claim 24, Dawes et al. teach all the limitations to the claim invention as discussed above, however, fails to teach sintering the silica soot compact to form a glass article. Schwertfeger et al. teach sintering silica compact at high temperature (see col 8 lines 25 and onward), for the benefit of achieving desired final properties in the product made (see col 8 lines 45-65).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2016/0115070 A1) in view of DEGUSSA (EP 0129015 A2).
For claims 16 and 17, Dawes et al teach all the limitations to the claim invention as discussed above, however, fails to teach wherein the basic additive is a gas; wherein the gas is an ammonia-containing gas.
In the same field of endeavor, pertaining to Silicon dioxide and process of preparation, DEGUSSA teaches wherein the basic additive is a gas; wherein the gas is an ammonia-containing gas (see abstract and throughout). 
It would have been obvious to one ordinary skill in the art to modify the process as taught by Dawes et al with further including ammonia-containing gas, as taught by DEGUSSA, for the benefit of producing a glass product having desired final property.
Claim(s) 49 is rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2016/0115070 A1) in view of Clinton et al (US 2016/0251252 A1).

It would have been obvious to one ordinary skill in the art to modify the process of forming silica soot compact, as taught by Dawes et al with optimizing water/moisture content, as taught by Clinton et al., for the benefit of providing desired tensile strength in the final product ([0028]). 

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive:
Claim Rejection under 35 USC 112.
The Examiner rejected claims 3-8 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendment received on 2/4/2021 overcomes the 112 (b) rejection made.
Claim Rejection under 35 USC 102 and 103 
The Examiner rejected claims 1, 3-13, and 18-23, and 49 under 35 USC 102 as being anticipated by Dawes (US 2016/0115070) and/or obvious over Dawes.
The applicant argued that Dawes does not explicitly teach that hygroscopic additive increases the pH of the silica soot particles increases to between about 7.0 and 
Examiner’s response: The examiner notes that 
claim 1 broadly recites: 
“A method of forming optical quality glass, the method comprising: contacting silica soot particle with a basic additive such that a pH of the silica soot particles increases between about 7.0 and about 10…”  
Applicant’s instant specification publication [0022] states: the pH of the silica soot particles, either base-treated or not may be determined by forming an aqueous dispersion of silica soot particles in water. Contacting silica soot particles with basic additive increases pH of capillary water associated with the silica soot particles. A basic additive is used to provide pH greater than 7 in aqueous solution ([0022]). Furthermore, instant specification [0023]-[0024] recites basic additive maybe ionic compound such as an ammonium salt, a sodium salt, or a potassium salt. Furthermore, instant specification [0026] recites adding basic additive to the silica soot particles in concentration between 1ppm and about 2500 ppm, or between about 10 ppm an d about 2000 
Thus, similarly, Dawes et al. teach wherein contacting silica soot particles with a basic additive [including…very exact same as the applicant’s spec; such as ionic salt ammonium salt, ammonium chloride, ammonium bromide, ammonium carbonate, ammonium bicarbonate…[0017] and comprises adding between i) about 1 ppm and about 2500 ppm of the basic additive to the silica soot particles or ii) about 10 ppm and about 2000 ppm of the basic additive to the silica soot particles or iii)  about 50 ppm and about 1500 ppm of the basic additive to the silica soot particles;  or IV) about 100 ppm and about 1000 ppm of the basic additive to the silica soot particles (see [0019]).
 It is noted that due to addition of basic additive to silica soot at the similar range concentration and type of material, it is evident that such addition of basic additive to silica soot particles, would inherently increases the pH to the claimed ratio (between 7 – 10). 
 It is noted that even if one disagrees to the 102(a)(1)/102(a)(1), there is sufficient motivation provided by Dawes et al to optimize concentration of basic additive (which changes the pH) to the silica soot particles, to produce desired strength in the soot compact, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
The applicant further argued that “silica soot particles is not just dependent on the concentration and material of the basic additive. There are only a couple of factors that provides the pH of a same.  For example [0028] applicant’s specification teaches that gas flow rates, exposure time, and concentration can be adjusted to yield desired increased pH values. It was then argued that Samples 9-11 shows that merely having the same concentration and materials of applicant’s basic additive would not necessarily have increased the pH of the silica soot particles to be between about 7 and about 10. 
Examiner’s response: applicant’s arguments are not found persuasive since same material, would inherently include similar characteristics, and since there are couple of ways of adjusting the pH such as gas flow rates, exposure time and concentration, as alleged by the applicant, and Dawes teaches at least one ways which adjust the pH via adjustment in concentration, thus, it inherently includes the pH as claimed. Applicant’s instant specification publication [0022] stats that the pH of the silica soot particles, either base-treated or not may be determined by forming an aqueous dispersion of silica soot particles in water. Contacting silica soot particles with basic additive increases pH of capillary water associated with the silica soot particles. A basic additive is used to provide pH greater than 7 in aqueous solution ([0022]). Furthermore, [0023]-[0024] recites basic additive maybe ionic compound such as an ammonium salt, a sodium salt, or a potassium salt. Similarly, wherein contacting silica soot particles with a basic additive [including…very exact same as the applicant’s spec; such as ionic salt ammonium salt, ammonium chloride, ammonium bromide, ammonium carbonate, ammonium bicarbonate…[0017] and comprises adding between i) about 1 ppm and about 2500 ppm of the basic additive to the silica soot particles or ii) about 10 It is noted that due to addition of basic additive to silica soot at the similar range concentration and type of material, it is evident that such addition of basic additive to silica soot particles, would inherently increases the pH to the claimed ratio (between 7 – 10).  It is noted that even if one disagrees to the 102(a)(1)/102(a)(1), there is sufficient motivation provided by Dawes et al to optimize concentration of basic additive (which changes the pH) to the silica soot particles, to produce desired strength in the soot compact, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Applicant then argued that Dawes fail to recognize pH as a result-effective variable, and Dawes is silent regarding any pH values (see applicant’s argument on page 7-8). 
Examiner’s response: Applicant’s argument is not found persuasive since concentration is related to pH, and optimization of concentration directly ([0019]-[0025] of Dawes) changes the pH (as also evident from applicant’s instant specification as discussed above, [0022] of the instant specification). It is noted that a pH is a scale used to specify acidity or basicity and thus one ordinary skill in the art adding the basic component as suggested by Dawes would optimize the pH value as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2003/0039865 A1 teaches pH is adjusted to 4 and 6 via addition of ammonium hydroxide. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743